DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed as a divisional application (DIV) of U.S. Application Serial Number 15/248,629, filed 8/26/2016.  This application claims benefit to U.S. Provisional Application Serial Number 62/213,537, filed 9/02/2015.  Claims 1-3 are pending and have been examined on the merits.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120 or 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/213537 or 15/248629, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Applications 62/213537 and 15/248629 fail to disclose the compositions of claims 2-3 at least because the applications do not disclose a concentrated composition of ULSC conditioned media comprising 20 to 50 pg/ml of stem cell factor (SCF).  Additionally, Application 62/213537 fails to disclose the compositions of claims 1-3 because the application does not disclose compositions comprising any of VEGF, GM-CSF, IL-4, IL-7, IL-8, TNF-α, MIP-1β, MCP-1 or chondroitin sulfate.  Hence, the effective filing date of instant claim 1 is the filing date of 15/248629, 8/26/2016 and the effective filing date of instant claims 2-3 is the filing date of the instant application, 3/18/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Claim 1 is objected to because Stem Cell Factor, Vascular Endothelial Growth Factor, Granulocyte Macrophage Colony Stimulating Factor, Interleukin, Tumor Necrosis Factor, Macrophage Inflammatory Protein, Monocyte Chemoattractant Protein, Chondroitin Sulfate, Hyaluronic Acid and Collagen are all inappropriately capitalized.  The names of the factors or compounds should not be capitalized.
Claim 1 is objected to because the abbreviations for the factors should follow the name of the factor rather than being placed in the middle of the name of the factor.  Hence, “Macrophage Inflammatory Protein (MIP) 1β” should be “macrophage inflammatory protein-1β (MIP-1β)”; “Monocyte Chemoattractant Protein (MCP) 1” should be “monocyte chemoattractant protein-1 (MCP-1)”; and “an Interleukin (IL) 4, 7, 8” should be “an interleukin (IL) selected from the group consisting of IL-4, IL-7 and IL-8” if an IL is required in the alternative or simply “interleukins (IL) IL-4, IL-7, IL-8” if all three are required.
Claim 1 is objected to because it is unnecessary and confusing to have the article “a” or “an” before each of the factors.  Unless there are alternative possibilities, such as perhaps with the interleukins, the names of the factors in the composition can be simply listed without stating “a” or “an”.
A suggested correction of the objections for claim 1 is:
“A composition of umbilical cord lining stem cells (ULSCs) and a conditioned media thereof comprising stem cell factor (SCF), vascular endothelial growth factor (VEGF), granulocyte macrophage-colony stimulating factor (GM-CSF), interleukins IL-4, IL-7, IL-8, tumor necrosis factor-alpha (TNF- α), macrophage inflammatory protein-1β (MIP-1β), monocyte chemoattractant protein-1 (MCP-1), chondroitin sulfate, hyaluronic acid and collagen.”
Claims 2 and 3 are objected to because the claims contain internal periods.  Claims are to be complete sentences with a period only at the end of the sentence.  Claims 2 and 3 contain periods after each subheading denotation.  Replacement with another delimiter is suggested (i.e. subheadings a. b. c. d. e. f. g. can be replaced with a) b) c) d) e) f) g) or other appropriate delimiter).
Additionally, while it is appreciated that abbreviations for terms has been provided, SI unit abbreviations (ml, nm, pg, µg, mg, kDa) do not need to be spelled out on first occurrence.
As discussed above for claim 1, it is unnecessary and confusing to have the article “a” or “an” before each of the factors.  The names of the factors in the composition can be simply listed without stating “a” or “an”.
Claims 2 and 3 recite in subheading c “an IL4, 7, 8” which should be “IL-4, IL-7, IL-8”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (i.e., laws of nature, natural phenomena, or abstract ideas) without significantly more. 
Claims 1-3 recite compositions derived from umbilical cord lining stem cells (ULSCs) wherein the composition of claim 1 comprises the cells and conditioned media from the cells while the compositions of claims 2-3 comprise conditioned media from the cells.
The compositions constitute the natural products in conditioned media produced from culturing ULSCs in culture media (specification, [0052-3]).  The judicial exceptions are not integrated into a practical application because the claims recite nothing in addition to the natural product composition.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite nothing more than the natural product composition.
The Supreme Court, in Myriad, addressed the Court's long-standing "rule against patents on naturally occurring things", as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013).
Myriad relied on Chakrabarty as "central" to the eligibility inquiry, and re-affirmed the Office's reliance on Chakrabarty's criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., "isolated") in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not "depend simply on the draftsman's art").
Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products are examined for a marked difference under Chakrabarty.
The teachings of the Court are instructive to the instant action. The instant claims are drawn to conditioned media compositions derived from ULSCs, which comprise various natural products (growth factors, cytokines, chemokines and extracellular components (glycosaminoglycans, hyaluronic acids, chondroitin sulfates, collagens)); i.e., the instant claims are drawn to compositions of naturally occurring secreted products from ULSCs (See, e.g., instant specification, [0052-3]).
However, merely collecting or isolating naturally occurring products secreted from cells does not impart any significantly different characteristics, with respect to structure or function, to meaningfully distinguish the claimed composition from their naturally occurring counterparts secreted from umbilical cord lining stem cells.  These judicial exceptions (compositions of naturally occurring secreted factors) are not integrated into a practical application because a composition of natural products is not an application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include elements in addition to the composition of natural products.
Applying the analysis set forth in MPEP 2106 confirms this conclusion:
Based upon an analysis with respect to the claims as a whole, claims 1-3 do not recite something significantly different than a judicial exception (JE), a product of nature, which is not markedly different from its closest-occurring naturally-occurring counterpart and does not present ‘significantly more’ than the JE . The rationale for this determination is explained below: (please see MPEP 2106 as well)
The first question in the subject matter eligibility determination is “Is the claim to a process, machine, manufacture or composition of matter?” (Step 1)
Regarding claims 1-3, the answer is yes, the claims are drawn to compositions of matter.  
The second question (Step 2A, prong 1) in the subject matter eligibility determination asks “Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?"
Claims 1-3 are drawn to compositions of naturally occurring products secreted from umbilical cord lining stem cells, i.e. a natural product. 
When the judicial exception is a natural product, step 2A, prong 1 analyzes whether the claimed nature-based product is ‘markedly different’ when compared to its closest-occurring natural counterpart.
The closest-occurring natural counterpart to the claimed invention is naturally occurring umbilical cord lining stem cells and products secreted from the cells.  All of the components appear to be identical to the components as they occur in nature. 
Step 2A, prong 2 is drawn to analyzing whether the judicial exception is integrated into a practical application.
In claims 1-3, the judicial exceptions are not integrated into a practical application because the claims, directed to a composition, recite nothing in addition to the natural products.  
The final question (Step 2B) in the subject matter eligibility determination to be asked “Does the claim recite additional elements that amount to significantly more than the judicial exception?”
Regarding claims 1-3, they only recite natural products; hence, claims 1-3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception; hence, claims 1-3 are rejected under 35 U.S.C. 101 as directed to patent ineligible subject matter.
As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, claims 1-3 do not constitute patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Riordan et al., US 2012/0195969 (cite A, attached PTO-892; herein “Riordan”) in view of Silva et al., US 8778679 (cite B, attached PTO-892; herein “Silva”).
Riordan teaches compositions for treatment of acne by topical administration, i.e. cosmetic compositions, comprising products generated from the culture of stem or progenitor cells (Abst.) wherein the products generated from the culture of stem or progenitor cells are in stem cell conditioned culture media [0010] and the stem cells are Wharton’s Jelly stem cells ([0075-6], [0127]), i.e. cosmetic preparations derived from Wharton’s Jelly stem cells.  Wharton’s Jelly stem cells are umbilical lining stem cells (ULSCs) as taught by Silva.
Silva teaches that umbilical cord lining is the gelatinous cord material (i.e. Wharton’s jelly) (col. 4, ll. 3-5) and teaches that ULSCs are obtained by culturing the pieces of cord lining (Wharton’s jelly) on a substrate by contacting the gelatinous surface of the cord lining with the substrate for a time sufficient for the cells to migrate from the cord lining to the substrate (col. 3, l. 57 – col. 4, l. 27).  Hence, the umbilical cord lining stem cells (ULSCs) recited in the claims are Wharton’s jelly stem cells as taught by Silva.
Riordan teaches producing conditioned media from the ULSCs (i.e. Wharton’s jelly stem cells) by culturing the cells in low serum media (RPMI media without fetal bovine serum) and obtaining the conditioned media, concentrating [0068] and filter sterilizing the conditioned media [0127].  
The therapeutic factors in Riordan’s ULSC conditioned media would comprise SCF, VEGF, GM-CSF, IL-4, IL-7, IL-8, TNF-α, MIP-1β, MCP-1, chondroitin sulfate, hyaluronic acid, collagen I, collagen II and high molecular weight hyaluronic acid because the therapeutic factors in conditioned media produced by propagating ULSCs in the method made obvious by Riordan in view of Silva would inherently be the therapeutic factors in the ULSC conditioned media in the claimed compositions because the method made obvious by Riordan in view of Silva is methodologically identical to the method of producing the compositions disclosed in the specification.  Hence, the composition of claim 1 is prima facie obvious over the sterile concentrated ULSC conditioned media compositions made obvious by Riordan in view of Silva.
The conditioned media produced in the method made obvious by Riordan in view of Silva comprising the therapeutic factors, collagens and hyaluronic acids listed in claims 1-3 flows from the facts that the instant method uses the same cells (ULSCs) for making conditioned media by the same process (propagating ULSCs in an in vitro cell culture system) which would result in a conditioned media with the same therapeutic factors as in the instantly disclosed method.  M.P.E.P. § 2112 states, "The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.” and “Something that is old does not become patentable upon the discovery of a new property, use, or application.”  Even if applicant in the instant disclosure had identified properties of the conditioned media that Riordan did not or could not test for, in this case the identification of the therapeutic factors in the conditioned media, such an identification would not render these limitations of claims 1-3 patentable since the compositions produced in the instant disclosure and by Riordan in view of Silva would appear to be identical.
Regarding the concentrations of therapeutic factors in claims 2-3, Riordan recites concentrating and purifying active fractions of the conditioned media to define the concentrations of the stem cell derived compounds in the conditioned media for stimulating an acne therapeutic response [0069], i.e. the concentration of the therapeutic factors in the conditioned media is a result effective variable which modulates the effectiveness of the composition to treat acne; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to optimize the concentrating of the conditioned media and arrive at the concentrations claimed; therefore, claims 2-3 are prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-9 of copending Application No. 17390574 (reference application; “’574” herein). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 6-9 of ‘574 claim the same factor-rich composition consisting of the conditioned media of umbilical cord lining stem cells claimed in instant claims 1-3 wherein the factors present in the composition are differentially presented; therefore, instant claims 1-3 are prima facie obvious over claims 1-4 and 6-9 of ‘574.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of copending Application No. 17501775 (reference application; “’775” herein). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-12 of ‘775 claim the same factor-rich composition consisting of the conditioned media of umbilical cord lining stem cells claimed in instant claims 1-3 wherein the factors present in the composition are differentially presented; therefore, instant claims 1-3 are prima facie obvious over claims 9-12 of ‘775.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651